Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 
The application has been amended as follows: claims 1-2, 4-19 remain pending in the application. 
In an attempt to overcome the rejections by the prior art, Applicant has amended to claim 1 including “the first drive and the second drive are configured to independently drive a same at least one movable part” that causes problems of claim 13. See the discussion in the 112b below. 
Drawings
The drawings are objected to under 37 CFR 1.84(h)(5) because Figure 1 shows modified forms of construction in the same view.  The drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The scope of claim 13 “the first drive and the second drive are configured to jointly drive the at least one movable part” is unclear and conflicts to claim 1.  The amendment of Claim I requires to have the first and second drives to independently drive the at least one movable part, but claim 13 requires the first drive and the second drive are configured to jointly drive the at least one movable part. Therefore, it is unclear and conflicts to claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 does not refer back to and further limit the claim from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7, 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinoshita (US 4893536).
Regarding claim 1, Kinoshita shows a fine blanking system (Figures 1-4 and Col.3, lines 8-29 “hydraulic press…punch”) comprising: 
a plurality of system components (there are components of an upper die base 1 and the lower die base 6, Figure 1), wherein one of the plurality of system components (the lower die base 6, Figure 1) comprises at least one movable part (a turntable 7 and a movable 8, Figure 1); 
a first drive (a pair of micrometers 11, 12, Figure 1) comprising a first drive type; and 
a second drive (a lower ram hydraulic press or a mechanical type press as disclosed in Col. 3, lines 12-13) comprising a second drive type that is different from the The assembly of the lower die base, the turntable, the lower die and the rotatable table are all jointly movable upwardly on guides in the form of guide rods 14 for executing a punching operation. In order to lift the assembly upwardly for carrying out a punching operation a lower ram hydraulic press or water pressure type or mechanical type press can be used”).
Regarding claim 2, Kinoshita shows that the one of the plurality of system component is a fine blanking press (Figure 3, the workpiece is pressed and punched out).
Regarding claim 4, Kinoshita shows that the second drive type comprises one of a hydraulic drive and a mechanical drive. See the discussion in claim 1 above.
Regarding claim 5, Kinoshita shows that the first drive is configured to drive the at least one movable part at first rate (the micrometers move the movable table 8 in x-y directions, Col. 3, lines 1-5) and the second drive is configured to drive the at least one movable part at a second rate (Figure 1, the lifter or the lower ram hydraulic press or the mechanical type press moves the assembly including the movable table 8 in an upward direction)that is different from the first rate.
Regarding claim 6, Kinoshita shows that the first and second rates comprise at least one of respectively speeds. For examples, the pair of micrometers can be adjusted the table 8 with a slow speed in the x-y directions and the lower ram hydraulic press can move the assembly fast speed for punching out workpiece.
lower ram hydraulic press) is a second press drive configured to drive the first press unit in a driving movement against the second press unit along a movement axis (Figures 1 and 3).
Regarding claim 11, Kinoshita shows that the at least one of the plurality of system components comprises a fine blanking press (see Figure 1 that is a pressing/punching device or a blanking press).
Regarding claim 12, as best understood, Kinoshita shows that the first drive and the second drive are configured to independently drive the at least one movable part (see the discussion in claim 1 above).
Regarding claim 13, as best understood, Kinoshita shows that the first drive and the second drive are configured to “jointly” drive the at least one movable part (as best understood, Figure 1 shows both the micrometers and the hydraulic press jointly drive the table 8, for example the micrometers move the table 8 in x-y and the hydraulic press moves the table 8 up/down directions with the base 6).

configuring one of the plurality of system components to comprise one or more movable parts (see the discussion of the table 8 in claim 1 above);
driving one of the one or more movable parts via a first drive, wherein the first drive comprises a first drive type (see the discussion in claim 1 above); and
driving the one of the one or more movable parts via a second drive, wherein the second drive acts independently of the first drive and comprises a second drive type that is different from the first drive type (see the discussion in claim 1 above).
Regarding claim 15, Kinoshita teaches that the first drive is configured to drive the one of the one or more movable parts at a first rate, and the second drive is configured to drive the one of the one or more movable parts at a second rate. See the discussion in claims 5-6 above.
Regarding claim 16, Kinoshita teaches that the first rate and the second rate comprise one of respectively speeds. See the discussion in claim 6 above.
Regarding claim 17, Kinoshita teaches that the one of the plurality of system components fine blanking system comprises at least one fine blanking press, wherein the at least one fine blanking press comprises a first press unit and a second press unit, and wherein the first drive is a first press drive and the second drive is a second press drive configured to drive the first press unit in a driving movement against the second press unit along a movement axis. See the discussion in claim 7 above.
Claims 1, 7-10, 14-15, 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wada et al (US 5413018) hereinafter Wada.
Regarding claim 1, Wada shows a fine blanking system (Figures 1-2 and abstract “punches” for punching a metal sheet 21 as disclosed in the specification) comprising: 
a plurality of system components (there are system components of an upper die set 2 and the lower die 3, Figure 3), wherein one of the plurality of system components (the upper dies 2, Figure 1) comprises at least one movable part (a casing 12, Figure 1); 
a first drive (a positioning mechanism 18, Figure 1) comprising a first drive type; and 
a second drive (a ram 19a of a die shifting mechanism 19, Figure 1) comprising a second drive type that is different from the first drive type (Figure 1), wherein the first drive and the second drive are configured to independently drive a same at least one movable part (Figure 1).
Regarding claim 7, Wada shows that at least one fine blanking press (10, 11, 7, Figure 1), wherein the at least one fine blanking press comprises a first press unit (the casing 12, Figure 1) and a second press unit (10, 11, 7 and a bottom portion of the housing of the die 2 in Figure 1), wherein the first press unit comprises the at least one moveable part (Figure 1 and see the discussion in claim 1 above), and wherein the first drive is a first press drive (Figure 1 shows the positioning mechanism 18 for pressing down the casing 12, the actuator 10, the piece 11 and the punch 7) and the second drive (the mechanism 19 comprises an air cylinder or hydraulic cylinder) is a second press drive configured to drive the first press unit in a driving movement against the second press unit along a movement axis (Figures 1-2 and Col.5, lines 39-56).

Regarding claim 9, Wada shows that the first press drive is configured to drive the first press unit in an opposite direction along at least one of the first portion and the second portion of the movement axis to withdraw the first press unit from the second press unit (Col. 5, lines 21-23).
Regarding claim 10, Wada shows that the second press unit comprises a press ram (19a).
Regarding claim 14, Wada teaches a method for operating a fine blanking system (see the discussion in claim 1 anticipated by Wada above) comprising a plurality of components, the method comprising:
configuring one of the plurality of system components to comprise one or more movable parts (see the discussion in claim 1 anticipated by Wada above);
driving one of the one or more movable parts via a first drive, wherein the first drive comprises a first drive type (see the discussion in claim 1 anticipated by Wada above); and

Regarding claim 15, Wada teaches that the first drive is configured to drive the one of the one or more movable parts at a first rate, and the second drive is configured to drive the one of the one or more movable parts at a second rate. See the discussion in claim 1 anticipated by Wada above; the positioning mechanism 18 can be adjusted in slow speed or rate because it is fine adjustment and the mechanism 19 (an air cylinder or hydraulic cylinder) can be fast speed or rate, in order to punch out the workpiece, another word, the rate of the positioning mechanism can be different the rate of the hydraulic cylinder.
Regarding claim 17, Wada teaches that the one of the plurality of system components comprises at least one fine blanking press, wherein the at least one fine blanking press comprises a first press unit and a second press unit, and wherein the first drive is a first press drive and the second drive is a second press drive configured to drive the first press unit in a driving movement against the second press unit along a movement axis. See the discussion in claim 7 anticipated by Wada above.
Regarding claim 18, Wada teaches that driving the first press unit via the first press drive along a first portion of the movement axis towards the second press unit; and driving the first press unit via the second press drive along a second portion of the movement axis towards the second press unit to fine blank a work piece positioned 
Regarding claim 19, Wada teaches that driving the first press unit via the first press drive in an opposite direction along at least one of the first portion and the second portion of the movement axis to withdraw the first press unit from the second press unit. See the discussion in claim 9 anticipated by Wada above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                                        2/21/2022


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        02/22/2022